DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 1/4/2021. Claim 2-21 has been examined and are currently pending. 


Response to Amendment
The amendment filed on 5/21/2021 cancelled claim 1.  No claim was previously cancelled.  New claims 2-21 are added. No claims have been amended.  Therefore, claims 2-21 are pending and addressed below.                


Priority
This application discloses and claims a continuation of Application No. of 15/085406, (now patent 10,885,540), filed 3/30/2016, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a continuation of 15/085406. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 1, 8, 15, of U.S. Application 15/085406 (now patent 10,885,540).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claim 2, 9, 16, respectively of the instant application because all the elements of the instant application claims 2, 9, 16 are to be found in patent claims 1, 8, 15.  The difference between the instant application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of the claims 1, 8, 15 of the patent is in effect a “species” of the “generic” invention of the instant application claims 2, 9, 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant application claim 2, 9, 16 are anticipated by the claim 1, 8, 15 of the patent, it is not patentably distinct from the claims of the patent.

Allowed Claims in Patent Application 15/085406, (now Patent 10,885,540)
Current Application 17/140650 which is Continuation of patent Application 15/085406, (now Patent 10,885,540)
Claim 1 (system), corresponding to 
Claim 8 (method)  
Claim 15 (Product)
Claim 2 (system), 
Claim 9 (method),
Claim 16 (product)





Therefore, as discussed above, the scope of claim 2, 9, 16 of the present application and allowed claim 1, 8, 15, of U.S. Application No. 15/085406 (now patent 10,885,540) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 2-21) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 9 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”.

Claim 9, Steps 1-5 of
determining a target customer group based on campaign information;
identifying, based on a conversion profile of the target customer group, a set of offers for a set of customers of the target customer group, each of the set offers having one or more conditions; 
determining a satisfaction of the one or more conditions of a particular offer of the set offers by at least one of the set of customers; 
causing a status of the particular offer to be active for the at least one of the set of customers; and 
presenting, in response to the status of the provided offer being active, the particular offer to the at least one of the set of customers.


fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); or interactions between people (including following rules or instructions) e.g., (“determining a target customer group based on campaign information”).

In addition, claim 9, steps 1-5 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can evaluate/determine a target group based on campaign info, can observe/identify a set of offers, can evaluate/determine customer satisfaction, can observe/change/update/adjust offer status, can observe/display/present an electronic agent, can observe/display/present/send the offer.                                                   

Independent claim 9, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. There are no hardware/machine to actually perform the steps 1-5, and nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to identify data, determine data, receive/transmit/send/present data over internet.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-5 using a generic device/computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 

Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Further, Step 4, 5, of “causing a status …”., “presenting… the offer….”, are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/obtaining data, sending/presenting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Independent claim 9 (step 2B):  There are no hardware/machine/computing devices to actually perform the steps besides identifying, determining and presenting/displaying data, and there are no additional elements to add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.
This component (see Specification [0070, 0071, 0078], are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 9). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0070, 0078] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0070, 0078], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 10-15, are merely add further details of the abstract steps/elements recited in claim 9 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 10-15 are also non-statutory subject matter.

Independent claim 2 and 16:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 2 and product claim 16 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 9.  

Further, the components (i.e. a processor, a memory, a system/an apparatus, a computer readable storage medium) described in independent claims 2, 16, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Dependent claims 3-8, and 17-21 are merely add further details of the abstract steps/elements recited in claim 2, and 16 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3-8, and 17-21 are also non-statutory subject matter.

Viewed as a whole, the claims (2-21) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kepecs (US 2001/0032128).


As per claim 2, 9, 16, Kepecs discloses a system, a method, and a non-transitory machine-readable instructions to cause a machine to perform operations comprising:
a non-transitory memory ([0052, 0053]); and 
one or more hardware processors ([0049]) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
determining a target customer group based on campaign information ([0039, According to the teachings of the present invention, marketing System 110 may be configured to perform processing to facilitate generation and distribution of offers based upon consumers purchase history and upon campaign information (or business rules and logic) provided by campaign designers, 0038, In accordance with the present invention, users may configure “campaigns” which are a set of rules which control the generation and distribution of offers to consumers during a Specified time period]); 
identifying, based on a conversion profile of the target customer group, a set of offers for a set of customers of the target customer group, each of the set offers having one or more conditions ([0008, According to the teachings of the present invention, the offers are customized for each individual consumer based on the particular consumer's purchase history information (or Shopping history) and the consumer's response to the offers, 0039, According to the teachings of the present invention, marketing System 110 may be configured to perform processing to facilitate generation and distribution of offers based upon consumers purchase history …., 0056, A campaign is a set of rules about offers to be presented to a consumer during a specified time period. Accordingly, a user of the present invention may use campaigns to control and identify the set of consumers for receiving offers, products and corresponding prices to be included in the offers to the consumers, the conditions under which the offers are to be presented to the users, the duration of the offers, and other criteria related to generation and distribution of offers, 0060, Each offer may include one or more products and prices at which a consumer may purchase the one or more products.  An expiry time may be associated with each offer…..Conditions such as a limit on the number of products which can be purchased based upon a particular offer may also be included in the offer, e.g. "Cookies at $1.29 each, limit 4 per consumer" or "Cookies at $1.29 each, limit 4 per visit."]); 
determining a satisfaction of the one or more conditions of a particular offer of the set offers by at least one of the set of customers ([0090, the limits may be enforced by marketing system 110.  Based upon purchase information for a consumer received from retail POS system 102, YME module 120 may issue a request to arbiter 122 to deactivate the offer after either of the limits have been reached.  Arbiter 122 may then remove the offer from the distribution channels and send a request to retail POS system 102 to deactivate the offer, 0093, YME module 120 will not generate new offers on an incented product for a consumer who has already had this many markdown dollars redeemed on the same incented product]); 
causing a status of the particular offer to be active for the at least one of the set of customers ([0069, A product category may be considered “fully' represented (or “full”) if the threshold value indicating the maximum number of active offers for the product category has been reached. If arbiter 122 determines that the product category associated with the offer selected in step 414 has not already been fully represented, the offer selected in step 414 is activated (step 418), 0071, If arbiter 122 determines in step 428 that the sorted list contains non-activated offers which have been tagged as “skipped,” arbiter 122 activates the “skipped' offers in descending order based on their priority value (i.e. offers with higher priorities are selected first) until either all “skipped' offers are activated or the maximum number of active offers for the channel has been reached]); and 
presenting, in response to the status of the provided offer being active, the particular offer to the at least one of the set of customers ([0124, a message ("offer_selected") indicating the selection and distribution of the offer to the consumer may be communicated from arbiter 122 to YME module 120,  0130, If a particular distribution channel was accessed or engaged by the consumer after the offer was activated, the distribution channel may transmit a message ("offer_seen" message) to arbiter 122 indicating that the offer was seen or viewed or accessed by the consumer.  Arbiter 122 may then communicate the "offer_seen" message to YME module 120]).



As per claim 3, 10, 17, Kepecs further discloses, wherein the of offers is associated with a merchant ([0060, Conditions such as a limit on the number of products which can be
purchased based upon a particular offer may also be included in the offer, e.g. “Cookies at S1.29 each, limit 4 per consumer” or “Cookies at S1.29 each, limit 4 per visit”, 0094. The retailer and/or the manufacturer may each contribute markdown dollars towards the promotion of the incented product]).


As per claim 4, 11, 18, Kepecs further discloses, wherein the set of offers includes a discount applicable towards goods or services provided by the merchant ([0093, Markdown dollars refer to the amount of discount below the shelf price which is spent to promote the incented product. The value specified in “shopper budget” field 630 indicates the total markdown dollars per campaign that a campaign designer or retailer is willing to spend on a particular consumer, 0094. The retailer and/or the manufacturer may each contribute markdown dollars towards the promotion of the incented product]).


As per claim 5, 12, 19, Kepecs further discloses,
wherein the conversion profile of the target customer group provides indications of likelihood of purchase of goods or services by the target customer group from the merchant based on the set of offers ([0008, According to the teachings of the present invention, the offers are customized for each individual consumer based on
the particular consumer's purchase history information (or Shopping history) and the consumer's response to the offers, 0060, Conditions such as a limit on the number of products which can be purchased based upon a particular offer may also be included in the offer, e.g. "Cookies at $1.29 each, limit 4 per consumer" or "Cookies at $1.29 each, limit 4 per visit."]).

As per claim 6, 13, 20, further discloses,
wherein the likelihood of purchase of the goods or services by the target customer group from the merchant is determined for each of the set of offers ([0008, According to the teachings of the present invention, the offers are customized for each individual consumer based on the particular consumer's purchase history information (or Shopping history) and the consumer's response to the offers, 0092, The customer may “get lucky' and receive the promotion even if they did not view any advertising. Nonetheless, the customer may still become aware of the offer by reading their register receipt. Customers who repeatedly "get lucky' may have this feature disabled if it appears that there is no promotional value to the retailer accruing.
Similarly, customers who are made offers that they redeem, but who infrequently or never view advertising corresponding to the offers, may be discontinued from promotion targeting if it appears that their buying behavior is not being influenced by the presence of the offer promotions (i.e. the offer promotions are only noticeable by reading the register receipt)]).


As per claim 7, 14, 21, Kepecs further discloses, wherein the particular offer is presented to the at least one of the set of customers based on the likelihood of purchase of the goods or services ([0008, According to the teachings of the present invention, the offers are customized for each individual consumer based on
the particular consumer's purchase history information (or Shopping history) and the consumer's response to the offers, 0081, For example, the most common “X” number of items purchased by a consumer may be Stored in a table and referred to by a small index. Other information related to a consumer such as the offers distributed to the
consumer, how the consumer responded to the offers, how the consumer interacts with the distribution channels, and other like information may also be codified in an “alog essence' (advertising log) file that may be processed jointly with the “tlog essence” file]).


As per claim 8, 15, Kepecs further discloses, wherein the campaign information includes a campaign action ([0064, Offers to be distributed via web-based channels 126-a
may require that the offer be formatted as an electronic message or be stored as a web page which can be accessed by the targeted consumer. Since offers distributed via direct mail channel 126-b require a lead delivery time for the offers to be actually delivered to the consumers, arbiter 122 may be configured to select only those offers for distribution via the direct mail channel which do not expire for a specified minimum amount of time beyond the expected delivery time of the offer, 0065, Arbiter 122 then selects a distribution channel which is to be used for distributing offers targeted to the consumer selected in step 402 (step 404). Arbiter 122 then calculates/determines a priority value for each offer for the consumer to be distributed via the channel selected in step 404 (step 406)]), and wherein the target customer group is identified as a group to be incentivized for engaging in the campaign action ([0027, According to the teachings of the present invention, the offers are customized for each individual consumer based on the particular consumer's purchase history information (or Shopping history) and the consumer's response to the offers. In this manner, the present invention achieves highly personalized and true one-to-one marketing targeted for an individual consumer, 0046, Information related to the offers may also be communicated to retail POS system 102 and dispensers 115 may be used to provide the offers to the targeted consumers, 0064, Offers to be distributed via web-based channels 126-a may require that the offer be formatted as an electronic message or be stored as a web page which can be accessed by the targeted consumer]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chomsky et al. (US 2014/0074593, 13/926789, [0054], tracking offer status change.
Jernigan et al. (US 2014/0351012, 13/901344, [0022], track status of each offer).
Leach (US 2012/0323663, 13/571150, [0099], if a targeted consumer do not accept the offer). 
Ezra et al. (US 2016/0171525).
Bjorn et al. (US 2013/0124287).
Epstein et al. (US 2013/0346170).
Jokinen et al.  (US 2002/0095333).
Novick et al. (US 2008/0065490).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681